      Case 2:18-cr-00422-SMB Document 548 Filed 04/25/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                             FOR THE DISTRICT OF ARIZONA

19
     United States of America,                             No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                     UNITED STATES’ MOTION TO
              v.                                       EXTEND TIME FOR FILING ITS
22                                                         RESPONSE (Doc. 531)

23   Michael Lacey, et al.,

24                        Defendants.

25         The United States moves for an unopposed extension of time to file its response to
26   Defendant Spears’ Motion for Immediate Discovery Regarding Government’s Abuse of
27   Grand Jury and Trial Subpoenas to Obtain Defense Lawyer Bank Accounts and for
28   Potential Sanctions. (Doc. 531.) The current deadline is May 1, 2019. The United States’
      Case 2:18-cr-00422-SMB Document 548 Filed 04/25/19 Page 2 of 3




 1   requests the deadline be extended one week, to May 8, 2019. Counsel for the United States
 2   has conferred with Defendant Spear’s counsel—Bruce Feder—who indicated he has no
 3   objection to this brief extension.
 4          Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion or
 5   an order based thereon.
 6          Respectfully submitted this 25th day of April, 2019.
 7                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
 8                                            District of Arizona
 9                                            s/ Kevin Rapp
                                              KEVIN M. RAPP
10                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
11                                            ANDREW C. STONE
                                              Assistant U.S. Attorneys
12
                                              JOHN J. KUCERA
13                                            Special Assistant U.S. Attorney
14                                            BRIAN BENCZKOWSKI
15                                            Assistant Attorney General
                                              U.S. Department of Justice
16                                            Criminal Division, U.S. Department of Justice

17                                            REGINALD E. JONES
                                              Senior Trial Attorney
18                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
19
20
21
22
23
24
25
26
27
28


                                               -2-
      Case 2:18-cr-00422-SMB Document 548 Filed 04/25/19 Page 3 of 3




 1
                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on this date, April 25, 2019, I transmitted the foregoing under-
 3   seal document for filing to the Clerk of the United States District Court and sent a copy via
     electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
 4   Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
     pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
 5   Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
     Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
 6   tbienert@bmkattorneys.com,                                    tbisconti@bmkattorneys.com,
     kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
 7   Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
     mlp@pd-law.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
 8   Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
     Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
 9   MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
     3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
10   Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
     Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
11   Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
     Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
12   Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
     Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
13   gkp@birdmarella.com.
14
     s/ Angela Schuetta
15   Angela Schuetta
     U.S. Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
     Case 2:18-cr-00422-SMB Document 548-1 Filed 04/25/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             No. CR-18-422-PHX-SMB
11                        Plaintiff,
                                                                       ORDER
12            v.
13
     Michael Lacey, et al.,
14
                          Defendants.
15
16         Based on the United States’ Motion to Extend Time for Filing Its Response, and
17   good cause appearing,
18         IT IS HEREBY ORDERED granting the United States’ motion and extending the
19   deadline for it to respond to Defendant Spears’ Motion for Immediate Discovery Regarding
20   Government’s Abuse of Grand Jury and Trial Subpoenas to Obtain Defense Lawyer Bank
21   Accounts and for Potential Sanctions (doc. 531) to May 8, 2019.
22         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
23   found to commence from _________________ through __________________.
24
25
26
27
28
